PER CURIAM.
 The only question involved in the case is whether certain expenditures should be allowed as deductions from income of taxpayer, on the ground that they constituted ordinary and necessary business expenses within the meaning of sec. 23(a) of the Internal Revenue Code, 26 U.S.C.A. Int.Rev.Code, § 23(a). The question is one of fact (Com’r v. Heininger, 320 U.S. 467, 47S, 64 S.Ct. 249) ; and the finding of the Tax Court finds ample support in the evidence. The decision appealed from will accordingly be affirmed. Dobson v. Com’r, 320 U.S. 489, 64 S.Ct. 239.
Affirmed.